Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143017                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  LEO N. WILEY,                                                                                             Brian K. Zahra,
            Petitioner-Appellant,                                                                                      Justices

  v                                                                  SC: 143017
                                                                     COA: 293125
                                                                     Ingham CC: 08-001000-AA
  CIVIL SERVICE COMMISSION,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

          I concur with the Court’s order. I write separately only to clarify that the Court of
  Appeals decision did not reinstate the Civil Service Commission’s final order, but instead
  remanded to the trial court for further proceedings. Thus, the trial court will have the
  opportunity to revisit this case, consider the aggravating factors relied on by respondent
  in light of the whole record, and once again determine whether the dismissal of petitioner
  was arbitrary and capricious.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           t0829                                                                Clerk